DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Applicant’s cancellation of claims 141-143, 149, amendment of claims 122, 150, 153 and the addition of new claims 157, in the paper of 5/16/2022, is acknowledged.  Applicants' arguments filed on 5/16/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 122-140, 144-148, 150-157 are still at issue and are present for examination.
Election/Restrictions
The previous species election requirement made in the paper of 8/7/2020 and responded to in applicants response of 10/2/2020 is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shweta Chandra on 7/5/2022.

The application has been amended as follows: 
Delete claim 154 and 156.
In claim 122, change “contacting a sample comprising the target nucleic acid to” to “contacting a sample comprising the target nucleic acid with”.
In claim 124, change “contacting the target nucleic acid to” to “contacting the target nucleic acid with”.
In claim 125, change “contacting the target nucleic acid to” to “contacting the target nucleic acid with”.
In claim 131, change “contacting the target nucleic acid to” to “contacting the target nucleic acid with”.
In claim 155, change “claim 122” to “claim 152”.

Allowable Subject Matter
Claims 122-140, 144-148, 150-153, 155 and 157 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of modifying a target nucleic acid, the method comprising: contacting a sample comprising the target nucleic acid with: a) a polypeptide comprising an amino acid sequence that is at least 95% identical to a sequence selected from SEQ ID NOs: 1, 2, 9, 10, 11, 14, 17, 18, 25, and 27; and b) a non-naturally occurring guide nucleic acid comprising: i) a protein-binding sequence that non- covalently binds to the polypeptide; and ii) a guide sequence that hybridizes to a segment of the target nucleic acid, wherein the protein-binding sequence and the guide sequence are heterologous, thereby modifying the target nucleic acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/5/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652